May Term, 1893.Judgment. Justice of the Peace,—A judgment by a Justice of the Peace will be reversed where it is not for a sum certain.Certiorari to Justice William H. Smith, of Hew Castle County. *140The record showed that it was an action of assumpsit for goods sold and delivered, the demand being $86.83, and that the Justice entered judgment as follows: “I give judgment against the defendant and in favor of the plaintiff in the sum of $86.83 with interest and $2.30 cost.”The Court reversed the judgment below upon the exception that it “ was not for a sum certain.”